Citation Nr: 0517327	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-02 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for actinic keratoses 
(claimed as skin cancer).

2.  Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the left knee.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from May 1956 to August 
1959 and from November 1987 to August 1991 has been verified.  
His DD Form 214 shows more than 20 years of active service.

This matter was on appeal to the Board of Veterans' Appeals 
(Board) initially from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied an increased evaluation for 
degenerative arthritis of the knees.  In January 2004, the 
Board remanded this case was to obtain further development of 
the claims for increase.  The veteran appealed the May 2003 
rating decision that denied service connection for actinic 
keratoses (claimed as skin cancer).  The case was recently 
returned to the Board for appellate consideration of these 
issues.

The issue of entitlement ton service connection for actinic 
keratoses (claimed as skin cancer) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
degenerative arthritis, flexion not limited to less than 100 
degrees and demonstrable limitation of extension reported as 
5-10 degrees which establishes additional functional loss due 
to incoordination, excess fatigability and weakened movement, 
but there is no competent evidence of recurrent subluxation 
or lateral instability.  

2.  The veteran's right knee disability is manifested by 
degenerative arthritis, flexion not limited to less than 90 
degrees and demonstrable limitation of extension from 5-10 
degrees which establishes additional functional loss due to 
incoordination, excess fatigability and weakened movement, 
but there is no competent evidence of recurrent subluxation 
or lateral instability.   


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
degenerative arthritis of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5260, 5261 (2004).
 
2.  Entitlement to a 20 percent disability evaluation for 
degenerative arthritis of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.71a, Diagnostic Code 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to this appeal because the veteran's 
claim was received after November 9, 2000, the effective 
date of the new law.  See, e.g., Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the RO sent a duty to assist letter in 
November 2001 in the claim for increase for the knees and the 
rating decision in August 2002 explained the basis for 
denial.  The January 2003 statement of the case (SOC) and the 
March 2005 supplemental statement of the case (SSOC) included 
applicable reasoning and law and regulations.  The SOC and 
the SSOC set forth the text of the VCAA regulations.  

In addition, in May 2004 the RO sent the veteran a letter 
that informed him of the provisions of the VCAA and explained 
the expanded VA notification and duty to assist obligations 
under the VCAA.  The letter advised him that private or VA 
medical records would be obtained if he provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  The letter explained that 
VA would help him obtain evidence such as medical records, 
employment records, or records from Federal agencies if he 
furnished enough information to enable VA to request them.  
The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
law.  The RO reviewed the case again in March 2005, which 
shows the veteran had ample time to assist in the 
development of evidence pertinent to his claim.  Furthermore 
the record shows he did respond to the request. 

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the M&ROC) 
decision on a claim for VA benefits.  In this case, the 
timing of the formal VCAA notice of was well after the 
initial RO adjudication of the veteran's claim for increase, 
and thus it does not comply with the express requirements of 
the law as found by the CAVC in Pelegrini II.  However, the 
CAVC in Pelegrini II has left open the possibility that a 
notice error may be found to be non-prejudicial to a 
claimant.  All the VCAA requires is that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the veteran had 
identified evidence that would support his claim and VA 
developed the record to support an informed determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter in May 2004 did contain language 
reflecting the "fourth element," on page two of the letter 
and the Board finds that the veteran did have actual notice 
of the obligation to submit all relevant evidence to VA.  In 
the context of the entire record, the content requirements 
for a VCAA notice have been amply satisfied by the above 
notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurement efforts have not been made.  The veteran has been 
afforded VA examinations in connection with his claim for 
increased ratings for the knees and medical records from VA 
and private sources have been added to the record.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant 
medical history.  See 38 C.F.R. 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  The Board has a 
duty to acknowledge and consider all regulations that are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). The present appeal arises from the 
denial of a claim for increase as defined in 38 C.F.R. § 
3.160(f) (2004), as distinguished from the assignment of an 
initial rating following the original grant of service 
connection; consequently, the rule from Francisco is 
applicable.  See also Fenderson v. West, 12 Vet. App 119 
(1999).  


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.  The CAVC has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 
(2004).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such 
functional loss may be due to the absence of part or all of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation or other pathology or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2004).  

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following:  (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) 
excess fatigability, (e) incoordination, (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability, disturbance of locomotion, interference with 
standing and weight bearing are related considerations.  38 
C.F.R. § 4.45 (2004).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under DC 5257 for instability of the knee, 
and there is also X-ray evidence of arthritis and limitation 
of motion sufficient to warrant a zero percent rating under 
DC 5260 or DC 5261, a separate rating is available under DC 
5003 or DC 5010.  Under VA General Counsel opinion, 
VAOPGCPREC 09-04, it was held that separate evaluations may 
be assigned for limitation of flexion under DC 5260, and for 
limitation of extension under DC 5261.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes: 

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the Code or Codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, Diagnostic Code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation,  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 38 
C.F.R. § 4.59 deem painful motion of a major joint or groups 
caused by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an angle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  

A 30 percent evaluation may be assigned for ankylosis of a 
knee at a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, severe impairment is to be 
rated 30 percent disabling; moderate impairment is to be 
rated 20 percent disabling.  For slight impairment a 10 
percent rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Initially, the Board observes that the veteran's total 
disability evaluation based on individual unemployability on 
account of his combined service-connected disabilities has 
been in effect from August 2003.  However the unemployability 
rating does not foreclose the review of individual schedular 
evaluations although actual monetary increase may be limited 
by the application of governing regulations including 
effective date considerations which are not before the Board 
at this time. 

With this limitation in mind, the Board observes that the 
initial separate rating for each knee, in effect since May 
1994, was based on demonstrable limitation of flexion, X-ray 
evidence of arthritis but no subluxation or lateral 
instability of either knee.  The disability picture has not 
changed dramatically but as will be discussed below there has 
been an appreciable increase in functional impairment that 
warrants a higher evaluation for each knee. 

Late in 2001, the veteran filed a claim for increase and the 
private clinical records from February through July 2001 show 
he was seen for a recent increase in knee symptoms.  
Initially, he reportedly had nearly full extension and 
flexion past 100 degrees, mild medial and lateral joint line 
tenderness that was greater on the right.  When he was last 
seen in July 2001 the knees reportedly had improved with the 
range of motion reported as reasonably lacking about 5 to 10 
degrees of extension.  

Contemporaneous VA clinical records mentioned knee pain on 
several occasions.  The VA examiner in March 2002 found no 
tenderness, swelling, discoloration or deformity, and 
nonballotable patellas.  The right knee range of motion was 
90-0 and the left knee 105-0.  The examiner's assessment was 
moderately advanced degenerative joint disease of the knees.  

A private physician noted in November 2003 that veteran 
reported significant knee pain with range of motion flexion 
reported as 120-full extension with impaired joint mobility 
and stiffness.   

The VA examiner in March 2004 noted the complaint of 
continuous pain, right knee motion 100-0 degrees and left 
knee range of motion 124-0 with no left knee tenderness.  The 
right knee was tender to palpation over the kneecap, the 
lateral joint space and the medial parapatellar area.  There 
was no muscle atrophy and he walked without a limp, but with 
a shuffling type gait.  The examiner reported degenerative 
arthritis of the knees.  

The VA examiner in June 2004 noted complaints of pain and 
stiffness and recommendation for knee replacement.  The 
veteran did not use a cane but had a slow, deliberate gait.  
The range of motion for the right knee was 130-5, with no 
effusion, normal ligaments and no pain on patella pressure.  
The left knee showed a range of motion from 130-5 and was 
otherwise the same as the right knee.  The examiner found 
chronic advanced degenerative joint disease of the knees with 
no nerve or muscle involvement, moderate weakened movement 
and incoordination and excess fatigability that reduced 
functional capacity.  The examiner stated there was no skin 
change indicative of disuse and no other disability 
contributing to the knees.

The bilateral knee disability relies on limitation of motion 
or satisfactory evidence of painful motion.  The VA and other 
examinations did not contain competent evidence of recurrent 
subluxation or lateral instability for either knee.  The 
veteran's complaints are noted and the recent examination as 
those before it did not report lateral instability or 
recurrent subluxation for the right knee.  Thus, there is 
there is no competent evidence to support an increased rating 
under Diagnostic Code 5257 for either knee.  In addition, the 
Board observes Diagnostic Code 5256 pertaining to ankylosis 
(complete bony fixation), is not applicable, as the veteran 
clearly does not have ankylosis of either knee according to 
the competent medical evidence.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
applicable only where the assignment of a rating is 
contingent on limitation of motion alone.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  The record shows the 
veteran has appreciable limitation of motion of the knees, 
which was consistently measured as no worse than 100 degrees 
of flexion in the left knee and 90 degrees in the right knee.  
The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  Thus, the 10 percent evaluation for each knee 
based on limitation of flexion is readily apparent as the 
demonstrated limitation of flexion was noncompensable without 
application of the liberal rating scheme for arthritis which 
allows for a 10 percent evaluation where as here there is 
satisfactory evidence of painful motion of a major joint.  
Although the Board is required to consider the effect of 
pain, the rating schedule does not require a separate rating 
for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

However, there is a demonstrable limitation of extension that 
will support an additional rating for additional functional 
loss.  This is a claim for increase so the recent findings 
are of particular importance.  Where as here the VA examiner 
in June 2004 provided a detailed assessment they are given 
substantial weight.  The VA examination showed objective 
limitation of extension, which had also been reported 
previously to a greater degree.  This finding, when 
associated with the moderate functional loss, warrants the 
assignment of an additional rating on the basis of functional 
loss.  The 5 to 10-degree limitation extension on the 
examinations clearly approximates the criteria for this 
rating in both the knees.  Furthermore the Board believes 
that the limitation of extension can be viewed as a 
persistent finding and is significant being shown on the most 
recent evaluation.  Thus combined, the separate 10 percent 
evaluations for limited flexion and extension combine to 20 
percent.

Accordingly, the Board finds that an increased rating for 
each knee is warranted by virtue of additional functional 
impairment based on limitation of extension and that a 
preponderance of the evidence is not against any increase in 
the rating of either knee.  The Board accepts the June 2004 
examination as sufficient evidence of an appreciable change 
in the level of impairment during the rating to warrant an 
increased rating for both knees.  38 U.S.C.A. § 5107 (West 
2002); see also 38 C.F.R. § 3.102 (2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  There has been no argument 
directed to extraschedular consideration and the record shows 
the RO provided the regulation in the January 2003 SOC and 
did discuss its application.  Thus in light of the absence of 
any argument being directed to extraschedular consideration 
and the adequate schedular basis for a higher evaluation, the 
Board concludes no evidentiary basis has been presented upon 
which to predicate referral of the veteran's case to the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.  


ORDER

Entitlement to a 20 percent rating for degenerative arthritis 
of the left knee is granted, subject to the regulations 
governing the payment of monetary awards.  

Entitlement to a 20 percent rating for degenerative arthritis 
of the right knee is granted, subject to the regulations 
governing the payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO issued a VCAA notice letter to the veteran that is 
essentially compliant with Quartuccio, supra.

The record shows VA clinical records beginning in November 
2000 that show the veteran requesting evaluation of lesions 
of the ear and left forearm.  In May 2001 there is a history 
of actinic keratoses on the ears and no history of skin 
cancer.  There were lesions on the ears and forearms.  
Actinic keratosis was reported subsequently through November 
2002 and there was no history of skin cancer noted.

The veteran stated in June 2003 that he was stationed on an 
island for several months building an airstrip and was 
sunburned a lot and that he was told the "type of skin 
cancer" he had started many years ago and was made worse by 
continued sun exposure.  He also reported being exposed to 
excessive sunlight in the Persian Gulf area and his final DD 
Form 214 reflects he received the Southwest Asia Service 
Medal.  VA advised him in a March 2004 SOC that he needed 
nexus evidence and a duty to assist letter in December 2004 
asked for additional sources of treatment.  A SSOC in March 
2005 advised him the treatment records did not mention that 
actinic keratoses originated in service.  In May 2005 the 
veteran wrote that in essence the treating physicians had 
advised him the current problem was related to skin damage 20 
or 30 years ago.  He provided a similar statement in a 
substantive appeal form dated in March 2004.

There does not appear to have been medical 
examination/opinion.  Since two of the essential elements are 
established in the record, a medical examination/opinion 
regarding nexus is deemed necessary to decide the claim.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC or RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Accordingly, the claim is remanded for the following action:  

1.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his actinic keratoses 
(claimed as skin cancer) since service or 
advised him the disorder was likely 
related to inservice sun exposure.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should arrange for VA 
special dermatology examination, 
including on a fee basis if necessary for 
the purpose of ascertaining the likely 
etiology of actinic keratoses or skin 
cancer if found present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issue:

Is it at least as likely as not that any 
actinic keratoses or skin cancer, if 
found, is/are related to service on any 
basis, including claimed excessive sun 
exposure the veteran reported having 
sustained during service, or if 
preexisting service was/were aggravated 
thereby?  The examiner must also comment 
as to whether any actinic keratoses or 
skin cancer, if found on examination, 
is/are due to pre- or post- service 
causes, or both service and such pre- or 
post-service causes.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

After undertaking any development deemed 
essential in addition to that specified 
above, the VBA AMC should readjudicate the 
claim of entitlement to service connection 
for actinic keratoses (claimed as skin 
cancer).


If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable laws and regulations, not previously provided in 
the SOC or SSOC for these claims, considered pertinent to the 
issue(s) currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the appellant unless he is notified by the VBA AMC; however, 
the veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim, and may result in 
a denial.  38 C.F.R. § 3.655 (2004).  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


